Title: To James Madison from Thomas Newton, 29 November 1806
From: Newton, Thomas
To: Madison, James



Sir
Collrs. Office Novr. 29 1806

Above is a Copy  of a letter I rece’d from Coll Hamilton respectg Wm. Streatland & Thos’ Whitfield.  The latter I was informed of and apply’d for his release, which I do on every occasion, which I hope will meet yr. approbation.  I expect the Brittish Ships have taken Hampton roads for their winters station & occasionally to cruise out &C.  I am very respectfully Yr obt Servt.

Thos NewtonCollr


